Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 28 June 2022.

Information Disclosure Statement
The information disclosure statement filed 21 December 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not provide a publication date for the “Special light milling head…” entry.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (JP 2018-149655 A).
Regarding claim 1, Imai discloses a cutting ring 40 comprising one or more cutting head assemblies 45, each cutting head assembly including at least one support arm 25/26 extending radially outwardly from a rotational axis of the cutting tool, and a cutting head 45 supported by the at least one support arm, wherein the at least one support arm comprises a fluid dynamic structure 22 for directing fluid flow in a desired direction to facilitate chip evacuation during a cutting operation.
Regarding claim 3, Imai discloses wherein the at least one support arm 25 has a hollow interior defining a fluid duct 20 capable of transporting fluid to a cutting insert/workpiece interface (fluid is directed at cutting edge 31).
Regarding claim 4, Imai discloses wherein the at least one support arm 25/26 is formed with a helical arc (see figures 1-4).
Regarding claim 5, Imai discloses wherein each cutting head assembly 45 further comprises a leading support arm 25 and a trailing support arm 26.
Regarding claim 6, Imai discloses wherein the leading support arm 25 extends radially outward from a sleeve member 48 with a radius of curvature (1/5 D or more), and wherein the trailing support arm 26 extends radially outward from the sleeve member with a radius of curvature (the same radius of curvature in the opposite direction as seen in the figures).
Regarding claim 7, Imai discloses wherein the trailing support arm 26 curves in the same direction as a direction of rotation, T, of the cutting tool, and wherein the leading support arm 25 curves in an opposite direction as a direction of rotation, T, of the cutting tool (as seen in figure 3).
Regarding claim 11, Imai discloses wherein the cutting ring 40 further comprises a central hub 48 and one or more spokes 25 (one or more spokes 25 other than the one or more support arms 25 of claim 1) extending radially outward from the central hub.
Regarding claim 12, Imai discloses wherein the one or more spokes 25 comprises a fluid dynamic structure 20 for directing fluid flow through an opening 22 between the one or more spokes of the cutting ring 40.
Regarding claim 14, Imai discloses wherein the cutting head 45 comprises an insert pocket 47 for mounting a cutting insert 30 therein.

Claims 1-3, 8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durand-Terrasson (US 8,950,985).
Regarding claim 1, Durand-Terrasson discloses a cutting ring 27 comprising one or more cutting head assemblies 35/61, each cutting head assembly including at least one support arm 23 extending radially outwardly from a rotational axis of the cutting tool, and a cutting head supported by the at least one support arm, wherein the at least one support arm comprises a fluid dynamic structure 71 for directing fluid flow in a desired direction to facilitate chip evacuation during a cutting operation.
Regarding claim 2, Durand-Terrasson wherein the fluid dynamic structure 71 comprises an airfoil (as the definition of “airfoil” states that it is “a body designed to provide a desired reaction force when in motion relative to the surrounding air”, see https://www.merriam-webster.com/dictionary/airfoil, the channel 71 combined with elongated member 23 can be seen to meet this requirement, as the combination facilitates cooling and/or lubrication of the cutting edge and the workpiece).
Regarding claim 3, Durand-Terrasson discloses wherein the at least one support arm 23 has a hollow interior defining a fluid duct 69 capable of transporting fluid to a cutting insert/workpiece interface.
Regarding claim 8, Durand-Terrasson discloses wherein the cutting ring 27 further comprises one or more guide pad assemblies 57, each guide pad assembly including at least one support arm (bottom portion of guide pad assembly, see figure 3) extending radially outward from the rotational axis, RA, and a guide pad head (upper portion of guide pad assembly, see figure 3) supported by the at least one support arm of each guide pad assembly.
Regarding claim 13, Durand-Terrasson discloses wherein at least one support arm 23 of the cutting head assembly has a concave surface 71 that cooperates with a concave surface (area between the upper surface of cutting insert 61 and the axial horizontal surface of tip 35, see figure 3) of the cutting head 35/61 to act as a mechanical shovel to further facilitate the evacuation of chips during a cutting operation.
Regarding claim 14, Durand-Terrasson discloses wherein the cutting head 61 comprises an insert pocket 63 for mounting a cutting insert 61 therein.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-21 are allowed.   Claim 15 is the independent claim.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is JP 2018-149655 A to Imai, as applied to the claims above.  Suffice it to say, the patent to Imai does not disclose “a rear cutting ring secured to the rear end of the center tube and the rear machine connection member, the rear cutting ring comprises one or more cutting head assemblies, each cutting head assembly including at least one support arm extending radially outwardly from a rotational axis, RA, of the cutting tool, and a cutting head supported by the support arm” or “wherein the at least one support arm of the rear cutting ring comprises a fluid dynamic structure for directing fluid flow in a desired direction to facilitate chip evacuation during a cutting operation” as claimed in independent claim 15, and as such does not anticipate the instant invention as disclosed in independent claim 15.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Imai, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 15.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that Imai does not disclose a “fluid dynamic structure” as recited in the specification and claimed in claim 1.  The Examiner respectfully disagrees.  The specification states “As used herein, the phrase "fluid dynamic structure" is defined as any structure that produces a fluid dynamic force, such as fluid flow, when the structure moves through a fluid.”  First, claim 1 only requires that the support arm comprises a fluid dynamic structure, not that the fluid dynamic structure operate to produce a fluid dynamic force during operation of the cutting ring.  Second, the outlet portion 22 of Imai, which was identified as the fluid dynamic structure in claim 1, will operate as required by the specification definition if the cutting tool is rotated without coolant being provided to the cutting tool, or with minimal coolant, because the fluid (gaseous air) surrounding the tool will be provided with a fluid dynamic force by the edge of the outlet portion.  In other words, the outlet portion 22 will produce a fluid dynamic force on the air surrounding the tool when the tool is rotated during a machining operation.
Applicant further argues that the channel 71 of Durand-Terrasson is not a fluid dynamic structure.  This is not persuasive for the same reason as above; when the tool of Durand-Terrasson is rotated during a machining process, the channel will provide the air surrounding the tool with a fluid dynamic force.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        20 July 2022